NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 22 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KEVIN DEON BRAZIER,                             No. 17-15898

                Plaintiff-Appellant,            D.C. No. 1:13-cv-00787-LJO-MJS

 v.
                                                MEMORANDUM*
JEFFREY A. BEARD; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Lawrence J. O’Neill, Chief Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      California state prisoner Kevin Deon Brazier appeals pro se from the district

court’s summary judgment for failure to exhaust administrative remedies in his 42

U.S.C. § 1983 action arising from defendants’ failure to grant him a kosher diet.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Williams v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Paramo, 775 F.3d 1182, 1191 (9th Cir. 2015). We affirm.

      The district court properly granted summary judgment because Brazier

failed to raise a genuine dispute of material fact as to whether he properly

exhausted administrative remedies, or whether administrative remedies were

effectively unavailable to him. See Ross v. Blake, 136 S. Ct. 1850, 1858-60 (2016)

(describing limited circumstances under which administrative remedies are deemed

unavailable); Woodford v. Ngo, 548 U.S. 81, 90 (2006) (“[P]roper exhaustion of

administrative remedies . . . means using all steps that the agency holds out, and

doing so properly (so that the agency addresses the issues on the merits).” (citation,

internal quotation marks, and emphasis omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                    17-15898